Title: From Benjamin Franklin to Joseph Reed: Three Letters, 19 March 1780
From: Franklin, Benjamin
To: Reed, Joseph


I.
Sir,
Passy Mar. 19. 1780.
I have just received the Pamphlet you did me the Honour to send me, by Monsr Gerard, and have read it with Pleasure, not only as the clear State of Facts, do you Honour, but as they prove the Falsehood of a Man, who also shewed no regard to Truth in what he said of me, viz. that I approved of the Propositions he carry’d over. The Truth is that his Brother Mr Poultney came here with those Propositions & communicated them to me, after stipulating that if I did not approve of them, I should not speak of them to any Person. I told him frankly, on his desiring to know my Sentiments that I DID NOT approve of them, and that I was sure they WOULD NOT be accepted in America. But, says I, there are two other Commissioners here, I will if you please, shew your Propositions to them, and you will hear their Opinion. I will also shew them to the Ministry here, without whose Knowledge & Concurrence, we can take no Step in such Affairs. No, says he; as you do not approve of them, it can answer no Purpose to show them to any body else; the Reasons that weigh with you will also weigh with them: therefore I now pray that no mention may be made of my having been here, or my Business. To this I agreed; and therefore nothing could be more astonishing to me than to see in an American News Paper that direct Lye in a Letter from Mr Johnstone joined with two other Falshoods, relating to the Time of the Treaty, and to the Opinion of Spain. In Proof of the above I inclose a Certificate, of a Friend of Mr. Pultney’s, the only Person present at our Interview; & do it the rather at this time, because I am informed that another Calumniator (the same who formerly in his private Letters to particular Members, accused you with Messrs. Jay, Duane, Langdon & Harrison of betraying the Secrets of Congress, in a Correspondence with the Ministry) has made this Transaction with Mr Pultney, an Article of Accusation against me, as having approved those Propositions. He proposes, I understand to settle in your Government. I caution you to beware of him; for in sowing Suspicions and Jealousies, in creating Misunderstandings and Quarrels among Friends, in Malice, Subtility & indefatigable Industry, he has I think no Equal.
I am glad to see that you continue to preside in our new State, as it shows that your publick Conduct is approved by the People. You have had a difficult Time, which required abundance of Prudence; and you have been equal to the Occasion. The Disputes about the Constitution seem to have subsided. It is much admired here and all over Europe, and will draw over many Families of Fortune, to settle under it as soon as there is a Peace. The Defects that may on seven Years Trial be found in it, can be amended, when the Time comes for considering them.—
With great and sincere Esteem & Respect, I have the honour to be, Your Excellency’s, most obedient & most humble Servant.
B Franklin
His Exy. Jos. Reed Esqre.
 
Notations in different hands: Dr. Franklins Letter May 19. 1780 / Passy.
  
II.
Sir
Passy, Mar 19. 1780.
I beg leave to introduce to your Excellency’s Acquaintance and Civilities, Monsr le Chevalier De Chastellux; Major General in the French Troops, now about to embark for America, whom I have long known & esteem’d highly in his several Characters of a Soldier, a Gentleman, & a Man of Letters. His excellent Book on Publick Happiness shews him the Friend to Mankind, and as such intitles him wherever he goes, to their Respect and good Offices. He is particularly a Friend to our Cause & I am sure your Excellency will have great Pleasure in his Conversation.
With great Esteem & Respect
His Ex. Jos. Read Eq. Prest. of Penna
 
Notations in different hands: Dr. Franklin Passy. May 19. 1780 / Introducing Marquis De Chastellux
 
III.
Sir,
Passy, March 19. 1780.
The Chevalier D’Oyré Captain in the Royal Corps of Engineers, being about to embark with The Troops for America, and as possibly the Operations of War may lead or Permit him to visit Philadelphia, I beg leave to recommend him to your Excellency’s Civilities as a Gentleman of Excellent Character in this Country, and a friend of our Cause. With the highest Esteem and Respect, I have the honour to be, Your Excellency’s most obedient and most humble servant.
His Excelly. Joseph Reed Esq. President of the state of Penn.
